                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

ICR/AFM/KCB                                        271 Cadman Plaza East
F. #2018R01047                                     Brooklyn, New York 11201



                                                   October 9, 2020


By Email and ECF

James M. Branden
Albert Y. Dayan
Kenneth J. Kaplan
Joel M. Stein
Geoffrey R. Kaiser
Todd D. Greenberg
John S. Wallenstein
Richard D. Willstatter

                Re:   United States v. Jack Cabasso, et al.
                      Criminal Docket No. 19-CR-582 (DRH)

Dear Counsel:

               On July 10, 2020 and September 17, 2020, Rule 16 discovery was produced to
you with Bates numbers that were incorrect and duplicative of earlier Bates numbers in the
government’s discovery productions. The government is today providing new versions of
those files with the correct Bates numbers.

              Please see the table below for descriptions of the files provided and their old
and corrected Bates numbers.

              As a reminder, all of the enclosed material is produced pursuant to the
protective order entered in this case on May 29, 2020, and the material that was originally
produced on July 10, 2020, as well as today’s renumbered re-production of that material, is
designated as Sensitive Discovery Material pursuant to that order.
Prod.   Prior Bates No.         Corrected Bates No.     Records
Date
7/10/20 AVENTURA_0000000288- AVENTURA_0000080288- [Sensitive Discovery
        AVENTURA_0000000361 AVENTURA_0000080361 Material] - A copy of an
                                                  affidavit in support of warrants
                                                  to search electronic accounts,
                                                  signed May 1, 2019
7/10/20 AVENTURA_0000000362- AVENTURA_0000080362- [Sensitive Discovery
        AVENTURA_0000000432 AVENTURA_0000080432 Material] - A copy of an
                                                  affidavit in support of warrants
                                                  to search physical premises,
                                                  signed November 6, 2019
7/10/20 AVENTURA_0000000433- AVENTURA_0000080433- [Sensitive Discovery
        AVENTURA_0000000510 AVENTURA_0000080510 Material] - A copy of an
                                                  affidavit in support of a
                                                  warrant to search electronic
                                                  accounts, signed November 8,
                                                  2019
9/17/20                                           Quickbooks Report - Sales by
        AVENTURA_0000000511 AVENTURA_0000080511 Customer
9/17/20                                           Quickbooks Report - Inventory
        AVENTURA_0000000512 AVENTURA_0000080512 Valuation
9/17/20                                           Quickbooks Report - Purchases
        AVENTURA_0000000513 AVENTURA_0000080513 by Vendor
9/17/20                                           Quickbooks Report - Purchases
        AVENTURA_0000000514 AVENTURA_0000080514 by Item
9/17/20                                           Quickbooks Database -
        AVENTURA_0000000515 AVENTURA_0000080515 Northport Group Inc.QBW
9/17/20                                           Quickbooks Database -
        AVENTURA_0000000516 AVENTURA_0000080516 Northport Group.QBW
9/17/20                                           Quickbooks Database -
                                                  NORTHPORT REALTY
                                                  GROUP LLC.04.12.2019
                                                  (Backup Sep 09,2019 07 44
        AVENTURA_0000000517 AVENTURA_0000080517 AM).QBB
9/17/20                                           Quickbooks Database -
                                                  NORTHPORT REALTY
        AVENTURA_0000000518 AVENTURA_0000080518 GROUP LLC.QBW
9/17/20                                           Quickbooks Database -
                                                  SBU_0_Aventura
                                                  Technologies2017 - Nov
        AVENTURA_0000000519 AVENTURA_0000080519 05,2019 01 00 AM.QBB

                                    2
 9/17/20                                                                Quickbooks Database -
             AVENTURA_0000000520          AVENTURA_0000080520           Northport Group.QBW.TLG
 9/17/20                                                                Quickbooks Database -
                                                                        SBU_0_Northport Group Apr
             AVENTURA_0000000521          AVENTURA_0000080521           11,2019 01 00 AM.QBB
 9/17/20                                                                Quickbooks Database -
                                                                        SBU_0_Northport Group Apr
             AVENTURA_0000000522          AVENTURA_0000080522           12,2019 01 00 AM.QBB
 9/17/20                                                                Access Database Containing
                                                                        Data from
             AVENTURA_0000000523          AVENTURA_0000080523           AVENTURA_0000080519


               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.

                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:             /s/
                                                  Ian C. Richardson
                                                  Alexander Mindlin
                                                  Kayla Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6299/6433/6279

Enclosures

cc:    Clerk of the Court (DRH) (by ECF) (without enclosures)




                                              3
